STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                    UNPUBLISHED
                                                                    November 13, 2018
               Plaintiff-Appellee,

v                                                                   No. 339499
                                                                    Wayne Circuit Court
AISHA A. SIMS,                                                      LC No. 16-005715-01-FH

               Defendant-Appellant.


Before: MURRAY, C.J., and METER and GLEICHER, JJ.

PER CURIAM.

       Defendant appeals as of right her jury trial conviction of assault with intent to commit
great bodily harm less than murder, MCL 750.84. Defendant was sentenced to five years’
probation with the first year served in jail. We affirm.

        Defendant’s sole argument is that there was insufficient evidence to convict her of assault
with intent to commit great bodily harm less than murder because (1) there was no evidence that
she had the intent necessary to commit great bodily harm and (2) no evidence was presented to
prove that defendant intentionally or knowingly aided and abetted her daughters, Deryanna
Sturkey and Ashlee Sims, in the assault of the victim, Antquenette Thompson.

        This Court reviews a sufficiency of the evidence argument de novo, considering “the trial
evidence in a light most favorable to the prosecution [to] determine whether a rational trier of
fact could have found that all the elements of the offense were proved beyond a reasonable
doubt.” People v Schumacher, 276 Mich. App. 165, 167; 740 NW2d 534 (2007). Furthermore,
this Court “must defer to the fact-finder by drawing all reasonable inferences and resolving
credibility conflicts in support of the jury verdict.” Id.

         “The elements of assault with intent to do great bodily harm less than murder are: (1) an
attempt or threat with force or violence to do corporal harm to another (an assault), and (2) an
intent to do great bodily harm less than murder.” People v Blevins, 314 Mich. App. 339, 357; 886
NW2d 456 (2016) (quotation marks and citation omitted); MCL 750.84(1)(a). It is a specific
intent crime, People v Parcha, 227 Mich. App. 236, 239; 575 NW2d 316 (1997), and the requisite
intent is the “intent to do serious injury of an aggravated nature,” Blevins, 314 Mich App at 357
(quotation marks and citation omitted). This intent “may be found in conduct as well as words.”
People v Mack, 112 Mich. App. 605, 611; 317 NW2d 190 (1981).


                                                -1-
        The prosecution argued at trial that defendant was guilty under a theory of aiding and
abetting, and therefore the prosecution was required to prove the following three elements:

               (1) the crime charged was committed by the defendant or some other
       person; (2) the defendant performed acts or gave encouragement that assisted the
       commission of the crime; and (3) the defendant intended the commission of the
       crime or had knowledge that the principal intended its commission at the time that
       [the defendant] gave aid and encouragement. [People v Robinson, 475 Mich. 1, 6;
       715 NW2d 44 (2006) (quotation marks and citation omitted).]

       The first element of aiding and abetting requires the charged crime to be committed by
defendant or another person. Id. at 6. Defendant was charged with assault with intent to commit
great bodily harm less than murder, which requires (1) an assault, and (2) “an intent to do serious
injury of an aggravated nature.” Blevins, 314 Mich App at 357. There was an assault when
defendant and her daughters punched Thompson while holding her down by her hair.
Additionally, Ashlee pepper sprayed Thompson in the face, and later kicked Thompson out of
the moving vehicle while defendant was driving. The requisite intent can be inferred by the
conduct of defendant, Sturkey, and Ashlee. See Bailey, 451 Mich at 685. The three attackers
were larger in size than Thompson, and worked together to hold her down while repeatedly
punching her. Those acts, coupled with Ashlee pepper spraying Thompson in the face and
kicking her from the moving vehicle, demonstrates the requisite “intent to do serious injury of an
aggravated nature.” Blevins, 314 Mich App at 357 (quotation marks and citation omitted).

        The evidence also supported a conclusion that defendant performed acts or gave
encouragement that assisted in the commission of the crime. Robinson, 475 Mich at 6.
Specifically, the evidence suggests that defendant drove Sturkey and Ashlee to the beauty store
parking lot, where the assault took place. Evidence also established that defendant participated
in the beating, then drove out of the parking lot when Ashlee instructed her to do so, and kept
driving after Ashlee kicked Thompson out of the moving vehicle. This evidence, as defendant
seems to concede on appeal, establishes acts by defendant that assisted in the commission of the
assault of Thompson.

        The third element requires that defendant either intended the crime be committed, or
knew that the principal intended the crime’s commission when defendant gave the principal aid
or encouragement. Robinson, 475 Mich at 6. In order to determine a defendant’s state of mind,
the following factors, among others, may be considered: “a close association between the
defendant and the principal, the defendant’s participation in the planning or execution of the
crime, and evidence of flight after the crime.” People v Carines, 460 Mich. 750, 757-758; 597
NW2d 130 (1999) (quotation marks and citation omitted). Flight can be used to “support an
inference of ‘consciousness of guilt,’ ” and flight includes “fleeing the scene of the crime.”
People v Unger, 278 Mich. App. 210, 226; 749 NW2d 272 (2008) (quotation marks and citations
omitted). As noted, the evidence showed that defendant is the mother of Sturkey and Ashlee,
that she drove the vehicle to the beauty supply store parking lot so the assault could be
committed, and that she drove away after Ashlee kicked Thompson out of the vehicle.
Additionally, defendant directly participated in the beating of Thompson. In sum, the evidence
allowed the jury to conclude that defendant intended the assault of Thompson with intent to
commit great bodily harm less than murder. Therefore, defendant was properly convicted, under

                                                -2-
an aider and abettor theory, of the assault of Thompson with intent to commit great bodily harm
less than murder.

       Affirmed.



                                                          /s/ Christopher M. Murray
                                                          /s/ Patrick M. Meter
                                                          /s/ Elizabeth L. Gleicher




                                              -3-